Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 10/20/2021.  Presently claims 1, 4, 24, 26-32, 34-51 are pending. Claims 2-3, 5-23, 25 and 33 have been canceled. 
Response to Arguments
With respect to claim 31, Applicant's arguments filed 10/20/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered and they are persuasive, and the claims 31-32 are allowed.
Applicant’s arguments with respect to claims 1, 4, 24, 26-30, 34-35, 38, 41-47 and 50-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 50, Applicant's arguments filed 10/20/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

With respect to claim 50, Applicant argued that the prior art of DMC in view of the prior arts of Designed (US20140237797A1) does not disclose the limitation of claim 50 because there is no evidence that the bracket apply a normal compressive pressure 

In response to this argument, Designed “Danhash (US20140237797A1)” discloses a yoke shroud (fig.2: (18)) assembly comprising: 
a bent shroud (fig.2: (18)) contoured to fit closely around an outward-facing surface of the yoke (fig.2: (19)), and 
a bracket including a convex mating surface configured to apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke when the bracket is tightened against the bent shroud 
(fig.2: clip 18 (shroud) has the same contoured shape as head (19) (yoke); and a bracket that attaches the shroud to the yoke (a set of tabs (brackets) secures clip 18 (shroud) to head 19 (yoke)) (paragraph 0025).
The apparatus of Danhash carry out the limitation “configured to apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke when the bracket is tightened against the bent shroud”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Accordingly, this argument is not persuasive. 


Claim Rejections - 35 USC § 112
I. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regrading claim 28, the claim having subject matter which was not described in the specification, because:
Claim 28 is depended from claim 24;
Claim 28 recited “the stand is collapsible and comprises a machined ring and legs that can be detachably pinned to the machined ring”, the limitation of claim 28 is described in the Applicant’s specification page 16 lines 24-29 as a second stand (figs.34A-34B: (870));

So, claim 28 claim 30 is combined two different embodiments of stands;
Therefore, claim 28 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.
Claim 29 is rejected because it depends from claim 28.

Regrading claim 30, the claim having subject matter which was not described in the specification, because:
Claim 30 is depended from claim 24;
Claim 30 recited “wherein the stand includes a base with open gaps formed in a side to allow a hose of the power unit to pass through and be connected and disconnected without removing the swage tool from the stand, and legs extending from the base and forming flat flanges that support the stand on a surface”, the limitation of claim 30 is described in the Applicant’s specification page 17 lines 7-13 as a third stand (figs.35A-35B: (890));
While claim 24 recited “base; legs attached to the base for standing the base upright on a surface; and stackable cups of different sizes that fit within the base to hold power units of various sizes, wherein each cup comprises gaps on opposing sides for 
So, claim 30 is combined two different embodiments of stands;
Therefore, claim 29 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.

II. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-30, 34-35 and 46-47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, in line 10 the phrase “power units” render the claim indefinite because the examiner notes that “a power point” is recited in the preamble of the claim, however the claim appears to be drawn to a stand as set forth in line 4.  Therefore, the recitation to " power units " in the body of the claim renders the claim unclear because it is unclear if the scope of the claim is to a stand or to a power unit or to a tool.  The power units do not appear to be positively recited in the body of the claim. 
Claims 26-30 are rejected because they depended from clam 24.
Regarding claim 27, the recitation of the claim renders the claim indefinite, because:
It is unclear what is meant by “at least one handle gap formed in a sidewall to allow one or more handles of the power unit to pass through and a hose gap in the sidewall”, claim 27 is depended from claim 24;
Claim 24 recited “wherein each cup comprises gaps on opposing sides for placement of handles”; 
So, it is unclear if the “at least one handle gap” is the same as or different “at least one handle gap formed in a sidewall to allow one or more handles of the power unit to pass through and a hose gap in the sidewall”.
Further, it is unclear what is meant by “the power unit to pass through and a hose gap in the sidewall to allow a hydraulic hose attached to the power unit to pass through”;
The claim is drawn to a stand, and 
The limitation of “the power unit to pass through and a hose gap in the sidewall to allow a hydraulic hose attached to the power unit to pass through” do not appear to be positively recited in the body of the claim.

Regrading claim 28, in line 2 the phrase “legs” render the claim indefinite because it is unclear if “legs” is the same as or different from “legs” that recited in claim 24 which claim 28 depends from.
As best understood and for the purpose of the examination, the Examiner interpreted “legs” is the same as “legs” that recited in claim 24.
Regrading claim 29, in line 2 the phrase “an open gap in a side to allow a hydraulic hose of the power unit to pass through” render the claim indefinite because it is unclear if “an open gap in a side to allow a hydraulic hose of the power unit to pass through” is the same as or different from “wherein each cup comprises gaps on opposing sides for placement of handles ” that recited in claim 24 which claim 29 depends from;
Further, it is unclear what is meant by “an open gap in a side to allow a hydraulic hose of the power unit to pass through”;
The claim is drawn to a stand, and 
The limitation of “an open gap in a side to allow a hydraulic hose of the power unit to pass through” do not appear to be positively recited in the body of the claim.
As best understood and for the purpose of the examination, the Examiner interpreted “an open gap” is the same as “wherein each cup comprises gaps on opposing sides for placement of handles” that recited in claim 24.

Regrading claim 30, in lines 1-4 the phrase “a base with open gaps formed in a side to allow a hose of the power unit to pass through and be connected and disconnected without removing the swage tool from the stand, and legs extending from the base and forming flat flanges that support the stand on a surface” render the claim indefinite because:
it is unclear if “a base” is the same as or different from “a base” that recited in claim 24 which claim 30 depends from;

it is unclear if “legs” is the same as or different from “legs” that recited in claim 24 which claim 30 depends from;
Further, it is unclear what is meant by “a base with open gaps formed in a side to allow a hose of the power unit to pass through and be connected and disconnected without removing the swage tool from the stand”;
The claim is drawn to a stand, and 
The limitation of “a base with open gaps formed in a side to allow a hose of the power unit to pass through and be connected and disconnected without removing the swage tool from the stand” do not appear to be positively recited in the body of the claim.
As best understood and for the purpose of the examination, the Examiner interpreted “a base, gaps and legs” is the same as “a base, legs, gaps and legs” that recited in claim 24.

Regrading claim 34, in line 20 the phrase “a channel within the yoke” render the claim indefinite because it is unclear if “a channel within the yoke” is the same as or different from “two channels formed within the yoke” that recited in the same claim 34 line 13.
As best understood and for the purpose of the examination the Examiner interpreted “a channel within the yoke” is the same as “two channels formed within the yoke” that recited in the same claim 34 line 13.


Regrading claim 46, in line 18 the phrase “a channel within the die block” render the claim indefinite because it is unclear if “a channel within the dies block” is the same as or different from “two channels formed within the die block” that recited in the same claim 46 line 11.
As best understood and for the purpose of the examination the Examiner interpreted “a channel within the die block” is the same as “two channels formed within die block” that recited in the same claim 46 line 11.

III. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 27, the phrase “at least one handle gap formed in a sidewall to allow one or more handles” does not give further limitation to the limitation of “wherein .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 50 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danhash (US20040007094A1).
Regarding claim 50, Danhash discloses a swage tool (abstract), comprising: 
a power unit (fig.1: (5)) (paragraph 0020); 
a yoke (figs.2-3: (19)) fixedly attached to the power unit that holds an upper swage die (fig.2: upper die (20)); 

a yoke shroud (fig.2: (18)) assembly comprising: 
a bent shroud (fig.2: (18)) contoured to fit closely around an outward-facing surface of the yoke (fig.2: (19)), and 
a bracket including a convex mating surface configured to apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke when the bracket is tightened against the bent shroud 
(fig.2: clip 18 (shroud) has the same contoured shape as head (19) (yoke); and a bracket that attaches the shroud to the yoke (a set of tabs (brackets) secures clip 18 (shroud) to head 19 (yoke)) (paragraph 0025).
The apparatus of Danhash carry out the limitation “configured to apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke when the bracket is tightened against the bent shroud”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Danhash (US20140237797A1) in view of Johnson (US20040007094A1).

Regarding claim 51, Danhash does not disclose a rubber liner positioned between the bent shroud and the yoke.  

Johnson teaches a tool for connecting parts (abstract), comprising:
a rubber liner (fig.6: (106) and (116)) positioned between a bent shroud (fig.6: (104)) and a yoke (114)) (paragraph 0036).

Both of the prior arts of Danhash and Johnson are related to a tool for connecting parts;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modefy the apparatus of .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Danhash (US20140237797A1) in view of David (US20030060344A1).
Regarding claim 1, Danhash discloses a swage tool (abstract), comprising: 
a power unit (fig.1: (5)) (paragraph 0020); 
a yoke (figs.2-3: (19)) fixedly attached to the power unit that holds an upper swage die (fig.2: upper die (20)); 
a die block (figs.1 and 3: (2)) that holds a lower swage die (fig.2: lower die (20)) and that is moved by the power unit towards the upper swage die; and 
a quick release endplate assembly (fig.2: (18)) that is configured to be disassembled and assembled without use of any tool, wherein the quick release endplate assembly hold the upper swage die (fig.2: upper die (20)) in the yoke (figs.2-3: (19)) (paragraph 0025), 
wherein the quick release endplate assembly comprising: 
upper endplates configured to secure opposite sides of the yoke and the upper swage die (see fig.2 below); and 
a set of pins protruding from each of the upper endplates (see fig.2 below), 
wherein the set of pins is configured to engage pin holes within the yoke and position each of the upper endplates (see fig.2 below), to provide additional clamping strength against the force, and to resist a rotating force applied to the upper endplates (paragraph 0025).

    PNG
    media_image1.png
    857
    840
    media_image1.png
    Greyscale
Danhash does not disclose a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.


































David teaches a quick release magnetic (fig.4: (303)) embedded within of endplate (fig.3: (304)), wherein the magnet is configured to magnetically engage a part (fig.3: (301)); for maintaining relative positions of various articles, preventing movement of various articles relative to each other and the like (paragraphs 0002-0003, 0023 and 00025);
The Applicant is concerned about the problem of quick release parts, and holding the parts in position, the Applicant solved this problem by providing a magnet embedded within a plate (Applicant’s specification page 7);
The prior art of Danhash is concerned about the problem of quick release parts, and holding the parts in position (paragraph 0040);
The prior art of David is concerned about the problem of quick release parts, and holding the parts in position, the Applicant solved this problem by providing a magnet embedded within a plate (paragraphs 000-2-0003, 0023 and 0025);
Further, the prior art of David discloses the quick release magnetic pin is usable in any ferrous-related application which currently employs or is capable of employing a quick release or releasable pin;
	So, the prior art of David is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of 
One having ordinary skill in art is constructed the two-opposite endplate of the prior arts of Danhash in order to maintaining relative positions of the endplate in both sides of the yoke (figs.2-3: (19)), thereby having a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.

Claims 1 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Palejwala (US7299674B2) in view of David (US20030060344A1).
Regarding claim 1, Palejwala discloses a swage tool (abstract), comprising: 
a power unit (fig.1A: (103)) (co.3 lines 6-16); 
a yoke (fig.1C: (102)) fixedly attached to the power unit that holds an upper swage die (fig.1C: (110)); 
a die block (fig.1C: (104)) that holds a lower swage die (fig.1C: (114)) and that is moved by the power unit towards the upper swage die; and 
a quick release endplate assembly (fig.1C: (112)) that is configured to be disassembled and assembled without use of any tool, wherein the quick release endplate assembly hold the upper swage die (fig.1C: (110)) in the yoke (fig.1C: (102)) (col.5 lines 28-57), 
wherein the quick release endplate assembly comprising: 

a set of pins (fig.1C: (152)) protruding from each of the upper endplates, 
wherein the set of pins is configured to engage pin holes (fig.1C: (142) and (144)) within the yoke and position each of the upper endplates, to provide additional clamping strength against the force, and to resist a rotating force applied to the upper endplates (col.5 lines 28-57).

Palejwala does not disclose a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.
David teaches a quick release magnetic (fig.4: (303)) embedded within of endplate (fig.3: (304)), wherein the magnet is configured to magnetically engage a part (fig.3: (301)); for maintaining relative positions of various articles, preventing movement of various articles relative to each other and the like (paragraphs 0002-0003, 0023 and 00025);
The Applicant is concerned about the problem of quick release parts, and holding the parts in position, the Applicant solved this problem by providing a magnet embedded within a plate (Applicant’s specification page 7);
The prior art of Palejwalais concerned about the problem of quick release parts, and holding the parts in position ((col.5 lines 28-57);
The prior art of David is concerned about the problem of quick release parts, and holding the parts in position, the Applicant solved this problem by providing a magnet embedded within a plate (paragraphs 000-2-0003, 0023 and 0025);
Further, the prior art of David discloses the quick release magnetic pin is usable in any ferrous-related application which currently employs or is capable of employing a quick release or releasable pin;
	So, the prior art of David is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Palejwala by a quick release magnetic as taught by David in order to maintaining relative positions of the articles, preventing movement of various articles relative to each other (David: paragraphs 0002-0003 and 0025); and 
One having ordinary skill in art is constructed the two-opposite endplate of the prior arts of Palejwala in order to maintaining relative positions of the endplate in both sides of the yoke, thereby having a set of magnets embedded within each of the upper endplates, wherein the set of magnets is configured to magnetically engage the yoke from opposite sides and to provide strength against a force perpendicular to a face of each of the upper endplates.

Regarding claim 38, Palejwala discloses a second release endplate assembly (fig.1C: (116)) that is configured to be disassembled and assembled without use of any tool, wherein the second quick release endplate assembly holds the lower swage die in the die block (col.5 lines 28-57), 
wherein the second quick release endplate assembly comprising: 
lower endplates (fig.1C: (124) and (126)) configured to secure opposite sides of the lower swage die (fig.1C: (114)); 
a second set of pins (156) and (158)) protruding from each of the lower endplates,
 wherein the second set of pins is configured to engage pin holes (fig.1C: (142) and (144)) in the die block and position each of the lower endplates, to provide additional clamping strength against the second force, and to resist the rotating force applied to the lower endplates (col.5 lines 28-57).
	
David teaches a quick release magnetic (fig.4: (303)) embedded within of endplate (fig.3: (304)), wherein the magnet is configured to magnetically engage a part (fig.3: (301)); for maintaining relative positions of various articles, preventing movement of various articles relative to each other and the like (paragraphs 0002-0003, 0023 and 00025);
Palejwala does not disclose a second set magnets embedded within each of the lower endplates, wherein the second set of magnets is configured to magnetically engage the die block and to provide strength against a second force perpendicular to a face of each of the lower endplates.
David teaches a quick release magnetic (fig.4: (303)) embedded within of endplate (fig.3: (304)), wherein the magnet is configured to magnetically engage a part (fig.3: (301)); for maintaining relative positions of various articles, preventing movement of various articles relative to each other and the like (paragraphs 0002-0003, 0023 and 00025);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Palejwala by a quick release magnetic as taught by David in order to maintaining relative positions of the articles, preventing movement of various articles relative to each other (David: paragraphs 0002-0003 and 0025); and 
One having ordinary skill in art is constructed the two-opposite endplate of the prior arts of Palejwala in order to maintaining relative positions of the endplate in both sides of the yoke, thereby having a second set magnets embedded within each of the lower endplates, wherein the second set of magnets is configured to magnetically engage the die block and to provide strength against a second force perpendicular to a face of each of the lower endplates.

Claims 4 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Danhash (US20140020226A1) in view of Danhash (US20140237797A1).
Regrading claim 4, Danhash (US20140020226A1) disclose a power unit (fig.1: (11)) (paragraph 0031); 
yoke (fig.2: (35) or (fig.3: (18)) fixedly attached to the power unit that holds an upper swage die (fig.2: upper die (26)) (paragraph 0034); 

a quick release endplate assembly (fig.3: (21)) that is configured to be disassembled and assembled without use of any tool (paragraph 0034),
wherein the upper quick release endplate assembly (fig.3: (21)) holds the upper swage die (fig.2: upper die (26)) in the yoke (fig.2: (35) or (fig.3: (18)), 
wherein the quick release endplate assembly comprising comprises: 
upper endplates (fig.3: (21)) formed with a quick release mechanism (fig.3: the tabs of the elements (21)) configured to secure opposite sides of the yoke (paragraph 0034).

Danhash (US20140020226A1) does not disclose wherein the yoke includes a set of protrusions on opposite faces of the yoke; and the upper endplates formed with a channel configured to receive the set of protrusions, and configured to secure opposite sides of the yoke.


Danhash (US20140237797A1) teaches a swage tool (abstract), comprising: 
a power unit (fig.1: (5)) (paragraph 0020); 
a yoke (figs.2-3: (19)) fixedly attached to the power unit that holds an upper swage die (fig.2: upper die (20)); 
a die block (figs.1 and 3: (2)) that holds a lower swage die (fig.2: lower die (20)) and that is moved by the power unit towards the upper swage die; and 
a quick release endplate assembly (fig.2: (18)) that is configured to be disassembled and assembled without use of any tool, wherein the quick release 
wherein the quick release endplate assembly comprising: 
upper endplates configured to secure opposite sides of the yoke and the upper swage die (see fig.2 below); and 
a set of protrusions from each of the upper endplates (see fig.2 above), 
wherein the set of protrusions is configured to engage channels (see fig.2 above) within the yoke and position each of the upper endplates (see fig.2 above), to provide additional clamping strength against the force, and to resist a rotating force applied to the upper endplates (paragraph 0025).

Both of the prior arts of Danhash (US20140020226A1) and Danhash (US20140237797A1) are related to a swage tool with quick release endplate assembly;
The prior art of Danhash (US20140237797A1) teaches a quick release endplate assembly includes a set of protrusions (see fig.2 above) on opposite faces and a channel (see fig.2 above) configured to receive the set of protrusions, and configured to secure opposite sides of the yoke; no matter where the protrusions and channels are formed;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the quick release endplate assembly of the apparatus of Danhash (US20140020226A1) by a quick release endplate assembly includes a set of protrusions on opposite faces and a channel  configured to receive the set of protrusions as taught by Danhash 

Regarding claim 41, Danhash (US20140237797A1) teaches the set of protrusions are male channel tabs (see fig.2 above).  

Regarding claim 42, Danhash (US20140237797A1) wherein the channel includes a positive stop at one end (see fig.2 above).  

Regarding claim 43, Danhash (US20140020226A1) discloses a second quick release endplate assembly (fig.4: (27)) that is configured to be disassembled and assembled without use of any tool (paragraph 0034), 
wherein the second quick release endplate assembly (fig.4: (27)) holds the lower swage die (fig.2: the lower die (26)) in the die block (fig.2: (36) or (fig.4: (19)), 
wherein the quick release endplate assembly comprising lower endplates (fig.4: (27)) formed with quick release mechanism (fig.3: the tabs of the elements (27)) configured to configured to secure opposite sides of the die block (fig.2: (36) or (fig.4: (19)).

Danhash (US20140020226A1) does not disclose wherein the die block includes a second set of protrusions on opposite faces of the die block; lower endplates formed with a second channel configured to receive the second set of protrusions.
Danhash (US20140237797A1) teaches a quick release endplate assembly includes a set of protrusions (see fig.2 above) on opposite faces and a channel (see fig.2 above) configured to receive the set of protrusions, and configured to secure opposite sides of the yoke; no matter where the protrusions and channels are formed;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the second quick release endplate assembly of the apparatus of Danhash (US20140020226A1) by a quick release endplate assembly includes a set of protrusions on opposite faces and a channel configured to receive the set of protrusions as taught by Danhash (US20140237797A1); then having the die block includes a second set of protrusions on opposite faces of the die block,  and lower endplates formed with a second channel configured to receive the second set of protrusions in order to provide the same function of quick release mechanism.

Regarding claim 44, Danhash (US20140237797A1) wherein the second set of protrusions are male channel tabs (see fig.2 above).  

Regarding claim 45, Danhash (US20140237797A1) wherein the second channel includes a second positive stop at one end (see fig.2 above).  


Claims 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Heller (US4010922A) in view of Fiedor (US5971333A) and Labruyere (US6059138A).
Regarding claim 24, Heller discloses a stand for holding a tool (fig.1) (abstract and claim 1), comprises: 
a base (fig.1:(30)) (col.3 line 53-col.4 line 33); 
legs (fig.1: (50) and (70)) attached to the base for standing the base upright on a surface; and 
Heller does not disclose stackable cups of different sizes that fit within the base to hold power units of various sizes; and wherein each cup comprises gaps on opposing sides for placement of handles. 
	
Fiedor discloses a stand for holding a tool (abstract), comprises: 
a base (figs.1 and 3: (12)); 
legs (fig.1: (16)) attached to the base for standing the base upright on a surface; and 
stackable cups of different sizes that fit within the base to hold power units of various sizes (figs.1 and 3: the elongated tubes (36) disposed inside cup (22) to form spaces with different size (36) and (24)), 
	
Both of the prior arts Heller and Fiedor are related to a stand for holding stand for holding a tool,
Further, Fiedor discloses the elements 36 which may be attached by press fit, adhesive and other standard attachment means known to the art (col.3 lines 3-5);


Heller in view of Fiedor does not disclose wherein each cup comprises gaps on opposing sides for placement of handles.
a stand (fig.1: (1)) for holding a unit (fig.1: (7)) (col.4 lines 13-34), comprises: 
a base (fig.1: (2)); 
leg (fig.1: (3)) attached to the base for standing the base upright on a surface; and 
a stackable cup (fig.1: (2)) to hold the unit (fig.1: (7)), 
wherein the cup comprises gaps (fig.1: (4)) for placement of handle (fig.1: (9)).
Both of the prior arts Fiedor and Labruyere are related to a stand for holding a part,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cup of the stand of Heller in view of Fiedor by a gap as taught by Labruyere in order to place the handle (Labruyere: col.4 lines 13-34), and one having ordinary skill in art is constructed the cup 

Regarding claim 26, Fiedor discloses wherein the stackable cups include a series of three or more different sized cups, wherein a large cup that is fixedly attached to the base for holding a large size power tool, a next smaller cup in the series of three or more different sized cups is configured to be placed within the large cup and a next even smaller cup in the series of three or more different sized cups is configured to be placed within the next smaller cup so as to accommodate smaller size power tools (figs.1 and 3: the elongated tubes (36) disposed inside the big cup (22) to form spaces with different size (36) and (24)).  

Regarding claim 27, Fiedor discloses each cup among the stackable cups (figs.1 and 3: the elongated tubes (36) disposed inside cup (22) to form spaces with different size (36) and (24))
Labruyere teaches wherein the cup comprises gaps (fig.1: (4)) for placement of handle (fig.1: (9));
Therefore, the modification of Heller in view of Fiedor and Labruyere teaches each cup among the stackable cups have at least one handle gap formed in a sidewall to allow one or more handles of the power unit to pass through and a hose gap in the sidewall to allow a hydraulic hose attached to the power unit to pass through.  


Regarding claim 28, Heller discloses wherein the stand is collapsible (claim 1) and comprises a machined ring (fig.1: (12)) and legs (fig.1: (50) and (70)) that can be detachably pinned (fig.1: (44)) to the machined ring (col.4 line 43-col.5 line 2).  

Regarding claim 29; Heller discloses machined ring (fig.1: (12));
Labruyere teaches wherein the cup comprises gaps (fig.1: (4)) for placement of handle (fig.1: (9));
Therefore, the modification of Heller in view of Fiedor and Labruyere teaches wherein the machined ring has an open gap in a side to allow a hydraulic hose of the power unit to pass through.  

Regarding claim 30, Heller discloses legs (fig.2: (50) and (70)) extending from the base and forming flat flanges that support the stand on a surface
Labruyere teaches wherein the cup comprises gaps (fig.1: (4)) for placement of handle (fig.1: (9));
Therefore, the modification of Heller in view of Fiedor and Labruyere teaches wherein the stand includes a base with open gaps formed in a side to allow a hose of the power unit to pass through and be connected and disconnected without removing the swage tool from the stand, and legs extending from the base and forming flat flanges that support the stand on a surface.




Claims 34-35 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Danhash (US20140020226A1).
Regrading claim 34, Danhash disclose a swage tool comprising: 
a power unit (fig.1: (11)) (paragraph 0031); 
a yoke (fig.2: (35) or (fig.3: (18)) fixedly attached to the power unit that holds an upper swage die (fig.2: upper die (26)) (paragraph 0034); 
a die block (fig.2: (36) or (fig.4: (19)) that holds a lower swage die (fig.2: the lower die (26)) and that is moved by the power unit towards the upper swage die; and 
an upper quick release endplate (fig.3: (21)) assembly that is configured to be disassembled and assembled without use of any tool (paragraph 0034), 
wherein the upper quick release endplate assembly (fig.3: (21)) holds the upper swage die (fig.2: upper die (26)) in the yoke (fig.2: (35) or (fig.3: (18)), wherein the upper quick release endplate assembly comprising: 
two screw assemblies (fig.3: (20)), each screw assembly comprising a screw (fig.3: the left screw (20)) connected to an end of a shaft (fig.3: (23)) having a screw pin (fig.3: the right screw (20)) at an opposite end of the shaft, 
wherein each screw pin (fig.3: the right screw (20)) is connected to the screw (fig.3: the left screw (20)) through the shaft (fig.3: (23)) and configured to extend from the shaft until the screw pin; 
two channels (fig.3: the channels of the element (18) where the element (23) is inserted) formed within the yoke (fig.3: (18)) and configured to receive the opposite end of the shaft (fig.3: (23)) and the screw pin (fig.3: the right screw (20));
two retaining caps (fig.3: (22)); and 

a first upper endplate (fig.3: left plate (21)) retaining the two retaining caps (fig.3: (22)) and 
a second upper endplate (fig.3: right plate (21)) including holes (fig.3: the holes of right plate (21)) for receiving the opposite end of the shaft and the screw pin (fig.3: the right screw (20)) of each screw assembly, 
wherein each hole (fig.3: the holes of right plate (21)) in the second upper endplate aligns with a channel within the yoke (figs.4: the channel of the element (18) where the element (23) is inserted), 
wherein the opposite end of the shaft (fig.3: (23)) of each screw assembly is configured to be inserted through the hole in the upper endplate ( fig.3: the hole of right plate (21)) when the screw pin is retracted, into the channel through yoke and into a retaining cap (fig.3: (22)), where the screw pin (fig.3: the right screw (20)) is extended to lock the screw assembly in place.
Danhash does not disclose two push button assemblies, each push button assembly comprising a push button connected to an end of a shaft having a push pin at an opposite end of the shaft.
However, fig.4 of Danhash disclose a quick release pushing mechanism (paragraphs 0034-0035), comprising:
two push button assemblies (fig.4: (30)), 

wherein each push pin (figs.4 and 8: (34)) is connected to the push button (figs.4 and 8: (30)) through the shaft (figs.4 and 8: (32)) and configured to extend from the shaft until the push button is pressed to retract the push pin; 
two channels formed within the yoke (figs.4 and 8: the channels of the element (19) where the element (32) is inserted) configured to receive the opposite end of the shaft and the push pin; 
two retaining caps (fig.4: the two caps of the element (31) that received elements (30));
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the left screws (20) of fig.3 by the push button (30) of fig.4; replace the right screws (20) of the fig.3 by the push pin (34) of fig.4; and replace the elements ((23) and left (22)) of fig.3 by the elements ((32) and (33)) of fig.4 and this replacing mechanism will result no needs for the quick releasing tabs of the elements (27) in order to provide the same function of quick release mechanism; thereby having  wherein the upper quick release endplate assembly comprising: two push button assemblies, each push button assembly comprising a push button connected to an end of a shaft having a push pin at an opposite end of the shaft, wherein each push pin is connected to the push button through the shaft and configured to extend from the shaft until the push button is pressed to retract the push pin; two channels formed within the yoke and configured to 

Regrading claim 35, modifying the quick release pushing mechanism of fig.4 of Danhash teaches each push button assembly further comprising a spring (fig.4: (33)) positioned to be compressed between the end of the shaft (fig.4: (32)) and the second upper endplate (fig.3: right plate (21)).

Regrading claim 46, Danhash a lower quick release endplate assembly (fig.4: (27)) that is configured to be disassembled and assembled without use of any tool (paragraph 0034), 
wherein the lower quick release endplate assembly holds the lower swage die (fig.2: lower die (26)) in the die block (fig.2: (36) or (fig.4: (19)), wherein the lower quick release endplate assembly comprising: 
two screw assemblies (fig.4: (20)), each additional screw assembly comprising a second screw (fig.3: the left screw (20)) connected to a second end of a second shaft 
wherein each second screw pin (fig.3: the right screw (20)) is connected to the second screw (fig.3: the left screw (20)) through the second shaft (fig.4: (29)) and configured to extend from the second shaft until the second screw (fig.3: the left screw (20)); 
two channels (fig.4: the channels of the element (19) where the element (29) is inserted) formed within the die block (fig.4: (19)) and configured to receive the second opposite end of the second shaft (fig.4: (29)) and the second screw pin (fig.3: the right screw (20)); 
two additional retaining caps (fig.4: (28)); and 
two lower endplates (fig.4: (27)) configured to secure opposite sides of the lower swage die (fig.2: lower die (26)), 
a first lower endplate (fig.4: left plate (27)) retaining the two additional retaining caps (fig.4: (28)) and 
a second lower endplate (fig.4: right plate (27)) including second holes (fig.4: the holes of right plate (27)) for receiving the second opposite end of the second shaft and the second screw pin (fig.3: the right screw (20)) of each additional push button assembly, 
wherein each second hole (fig.4: the hole of right plate (27)) in the second lower endplate aligns with a channel within the die block (fig.4: the channels of the element (19) where the element (29) is inserted), 


Danhash does not disclose two additional push button assemblies, each additional push button assembly comprising a second push button connected to a second end of a second shaft having a second push pin at a second opposite end of the second shaft.
However, fig.4 of Danhash disclose a quick release pushing mechanism (paragraphs 0034-0035), comprising:
two push button assemblies (fig.4: (30)), 
each push button assembly comprising a push button (figs.4 and 8: (30)) connected to an end of a shaft (figs.4 and 8: (32)) having a push pin (figs.4 and 8: (34)) at an opposite end of the shaft (figs.4 and 8; (32)), 
wherein each push pin (figs.4 and 8: (34)) is connected to the push button (figs.4 and 8: (30)) through the shaft (figs.4 and 8: (32)) and configured to extend from the shaft until the push button is pressed to retract the push pin; 
two channels formed within the yoke (figs.4 and 8: the channels of the element (19) where the element (32) is inserted) configured to receive the opposite end of the shaft and the push pin; 


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the left screws (20) of fig.4 by the push button (30) of fig.4; replace the right screws (20) of the fig.4 by the push pin (34) of fig.4; and replace the elements ((29) and left (28)) of fig.4 by the elements ((32) and (33)) of fig.4 and this replacing mechanism will result no needs for the quick releasing tabs of the elements (27) in order to provide the same function of quick release mechanism; thereby having wherein the lower quick release endplate assembly comprising: two additional push button assemblies, each additional push button assembly comprising a second push button connected to a second end of a second shaft having a second push pin at a second opposite end of the second shaft, wherein each second push pin is connected to the second push button through the second shaft and configured to extend from the second shaft until the second push button is pressed to retract the second push pin; two channels formed within the die block and configured to receive the second opposite end of the second shaft and the second push pin; two additional retaining caps; and two lower endplates configured to secure opposite sides of the lower swage die, a first lower endplate retaining the two additional retaining caps and a second lower endplate including second holes for receiving the second opposite end of the second shaft and the second push pin of each additional push button assembly, wherein each second hole in the second lower endplate aligns with a channel within the die block, wherein the second opposite end of the second shaft of each additional push button assembly is configured to be inserted 

Regrading claim 47, modifying the quick release pushing mechanism of fig.4 in view of fig.4 of Danhash teaches each additional push button assembly further comprising a second spring (fig.4: (33)) positioned to be compressed between the second end of the second shaft (fig.4: (32)) and the second lower endplate (fig.3: right plate (27)).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 31, neither Danhash (US20140237797A1) nor Palejwala (US7299674B2) disclose every single limitation as set forth, nor does the combination of Danhash and Palejwala teach single limitation of the claim. Specifically, the prior art fails to disclose “each slotted dowel pin including a cylinder open at each end, each open end including an L-shaped slot formed through a sidewall of the cylinder and configured to receive the end of the shaft and the locking pin” in combination with the other limitations of the claim. 
Claim 32 is depended from claim 31.

Regarding claim 48, neither Danhash (US20140237797A1) nor Palejwala (US7299674B2) disclose every single limitation as set forth, nor does the combination of Danhash and Palejwala teach single limitation of the claim. Specifically, the prior art fails to disclose “a screw through a central opening of the one side and the opposite side; and a thumb nut engaging the one side with the opposite side when tightened and disengaging the one side from the opposite side when loosened without being removed from the screw, and a cuff positioned around an exterior of the power unit configured to enable rotation of the grip around a second axis perpendicular to the first axis, the cuff including a latch for clamping and unclamping the cuff and a locking pin” in combination with the other limitations of the claim. 
Claim 49 is depended from claim 48.

Regarding claim 36, neither Danhash (US20140237797A1) nor Palejwala (US7299674B2) disclose every single limitation as set forth, nor does the combination of Danhash and Palejwala teach single limitation of the claim. Specifically, the prior art fails to disclose “threaded knobs configured to engage a threaded end of the threaded standoff, to be tightened and loosened without any tool, and when tightened to hold the bent clamp pieces against the upper endplates, wherein loosening a threaded knob without removing the threaded knob will enable a bent clamp piece to be rotated sufficient for removal of an upper endplate” in combination with the other limitations of the claim. 
Claim 37 is depended from claim 36.

Regarding claim 39, neither Danhash (US20140237797A1) nor Palejwala (US7299674B2) disclose every single limitation as set forth, nor does the combination of Danhash (US20140237797A1) and Palejwala teach single limitation of the claim. Specifically, the prior art fails to disclose “threaded knobs configured to engage a threaded end of the threaded standoff, to be tightened and loosened without any tool, and when tightened to hold the bent clamp pieces against the lower endplates, wherein loosening a threaded knob without removing the threaded knob will enable a bent clamp piece to be rotated sufficient for removal of a lower endplate” in combination with the other limitations of the claim. 
Claim 40 is depended from claim 39.

Claim 36 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725